Title: To James Madison from Carlos Martínez de Yrujo (Abstract), 17 June 1805
From: Yrujo, Carlos Martínez de
To: Madison, James


17 June 1805, Philadelphia. Has received JM’s 11 June letter with the enclosed documents relative to the act for the more effective conservation of peace in the ports of the United States and in the waters under their jurisdiction that JM sent him for transmission to Spain. Will do so as soon as he has an opportunity, but as, in order to assure their safe arrival, it is necessary to send at least a duplicate copy, he will be indebted to JM to send him two more copies of the documents should it be judged convenient. One copy will be sent to Madrid and the other will remain with the secretary of the legation.
